Federal Defenders Southern District

52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton

Executive Director

     
 

Southern District of Nev York
Jennifer L. Brown
Attomey-in-Charge

The Honorable George B. Daniels
United States District Judge
Southern District of New York
United States Courthouse

500 Pear! Street

New York, NY 10007

Re: United States v. Joel Davis
18 Cr 685 (GDB)

Dear Judge Daniels: CEA on ve,

I write with the consent of the Government to request an adjournment of Mr.
Davis’s sentencing currently scheduled for May 7, 2020 until the last week of June.
In light of the advice given by the Centers for Disease Control and Prevention and
other public health authorities to take precautions to reduce the possibility of
exposure to COVID-19 and because J live a member of the vulnerable population, this
adjournment is appropriate. Also, Mr. Davis’s parents will be unable to fly in May
due to the virus and wish to be present for his sentencing. Thank you for your
consideration and please stay safe during this trying time.

Yours Sincérely,

Tan #@. Marcus Amelkin
Assistant Federal Defender
Federal Defenders of New York
Tel: (212) 417-8733

 
